            Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 1 of 33



                    BALTIMORE POLICE DEPARTMENT

Bernard C. "Jack" Young                                                                        Michael S. Harrison
       Mayor                                                                                  Police Commissioner


To:            The Honorable President and Members of the Board of Estimates
From:          Michael S. Harrison- Police Commissioner
Date:          March 17, 2020
Subject:       Professional Service Agreement Acceptance


Dear Honorable President and Members:


       ACTION REQUEST OF BOARD OF ESTIMATES:

       The Board of Estimates is requested to approve and authorize execution of a professional services
       agreement between the Baltimore Police Department ("BPD") and Persistent Surveillance
       Systems, LLC, an Ohio limited liability company (the "contractor"). The contractor will undertake
       the Aerial Investigation Research ("AIR") pilot program in an effort to assist BPD in the
       investigation of certain crimes. The funding for this professional service agreement does not come
       from any City or public sources, but rather will be paid for by Arnold Ventures, a philanthropic
       organization. The term of the agreement is one year following approval of the agreement by this
       Board.


       BACKGROUND/EXPLANATION:

       The purpose of this agreement is for BPD to test and rigorously evaluate the Aerial Investigation
       Research (AIR) pilot program which wj!I be used to assist BPD investigate and reduce violent
       crime in Baltimore City. The program is at no cost to the City, and is being donated through the
       tenn of the agreement by Arnold Ventures, a philanthropic organization. During the tenn, the
       Contractor will fly aircraft over Baltimore City to collect imagery data. The resolution is limited
       and therefore individuals and vehicles are unidentifiable but are shown as a single dot and/or
       movement that can be tracked from a crime scene. This program will be used for investigative
       "look-back" after an incident has already occurred and can only be used after receiving a case
       number or incident number. Included in the agreement are additional safeguards and oversight:

               •   Limited Scope and Duration: Flight operations will be active for up to 6 months in order to
                   collect sufficient data to evaluate and determine the efficacy of the technology. The program
                   will be focused on the following crimes: murder, non-fatal shootings, armed robberies and
                   car-jackings.

              •    Civilian Review and Audits: Independent research partners will evaluate the effectiveness of
                   the program: Potential partners include: Morgan State University, New York University,

                          c/o 242 West 291h Street   •   Baltimore, Maryland 21211-2908
             Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 2 of 33



                    University of Baltimore, and the RAND Corporation. Independent civilian verification and
                    validation auditors will be engaged to review system use logs to ensure the program is only
                    being used for its intended public safety purpose.

                •   Data Protection: That data that is obtained can only be used for the purposes related to
                    criminal investigations and will not be authorized for any other purpose. Unanalyzed imagery
                    data will be stored for 45 days after which point it will be deleted during the pilot period.
                    However, with respect to specific imagery analyzed to investigate incidents of crimes, the
                    evidence will be compiled into packets and become a permanent part of the case file. As with
                    all evidence, the imagery data and investigative findings will be provided to the prosecution
                    and be made available to defense counsel through the discovery process.


Respectfully,

Agency: Baltimore Police Department




       MBE/WBE PARTICIPATION:
       NIA

       EMPLOY BALTIM ORE:
       Not Applicable.

       LIVING WAGE:
       Not Applicable

       Attachment:

       APPROVED BY BOARD OF ESTIMATES



       DATE                                     CLERK
        Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 3 of 33

                                                                                              Final

                        PROFESSIONAL SERVICES AGREEMENT
                          Aerial Investigation Research ("AIR")

      PROFESSIONAL SERVICES AGREEMENT (this "Agreement") dated as of
_ _ _ _ _ _ _ _, 2020 by and between the POLICE DEPARTMENT OF BALTIMORE
CITY, an agency and instrumentality of the State of Maryland ("BPD"), and PERSISTENT
SURVEILLANCE SYSTEMS, LLC, an Ohio limited liability company (the "Contractor"). BPD
and Contractor are each referred to as a "Party" and collectively as the "Parties."

                                           RECITALS

        WHEREAS, Baltimore City suffers from extremely high levels of violent crime and the
City, through the Mayor' s Office and BPD, its principal law enforcement agency is engaged in a
continuous effort to use evidence-based law enforcement strategies to reduce violent crime and
improve public safety;

       WHEREAS, the Contractor has developed an aerial investigation research system
designed to assist law enforcement and in 201 7 the Contractor conducted flight operations on
approximately 68 days over Baltimore City in an effort to assist BPD in the investigation of
various crimes;

        WHEREAS, the Contractor proposes to conduct a 6-month pilot project (the "Pilot
Project") using its experimental AIR technology and analytics to assist BPD in investigating
certain crimes;

       WHEREAS, BPD desires to participate in the Pilot Project and work with the
Contractor pursuant to the terms and conditions set forth below;

        WHEREAS, Arnold Ventures, a philanthropy dedicated to tackling some of the most
pressing problems in the United States, intends to pay for Contractor's costs for the Pilot Project
in order to assist the BPD in assessing whether Contractor's technology can be a helpful tool in
furtherance of BPD' s public safety objectives;

       WHEREAS, Arnold Ventures also intends to provide grants to several independent
research organizations (the "Independent Evaluators") to objectively evaluate the Pilot Project
and their results and findings will be detailed in reports that will be broadly disseminated and
made available to the public.

       NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants set forth below and for other good and valuable consideration receipt and sufficiency
of which is hereby acknowledged, BPD and the Contractor agrees as follows:

   1. PURPOSE:

       1.1.    BPD seeks to continuously develop effective, evidenced based policing strategies
               to improve public safety and police community relations. The purpose of this
               Agreement is for BPD to test out and rigorously evaluate an innovative AIR
               technology used to assist BPD investigate and reduce violent crime in Baltimore


                                                1
   Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 4 of 33

                                                                                       Final

         City. The Contractor will provide technical assistance, training, technology and
         research and subject matter expertise to assist BPD assess, develop, implement
         and evaluate this public safety technology and community building strategy.

  1.2.   On January 12, 2017, following an investigation by the U.S. Department of
         Justice ("DOJ''), the DOJ, the Mayor and City Council of Baltimore (the "City")
         and BPD entered into an Agreement and proposed consent decree (the "Consent
         Decree") to ensure that, among other things, the City and BPD protect
         individuals' statutory and constitutional rights, and promote public safety in a
         manner that is fiscally responsible and responsive to community priorities. On
         April 17, 2017, the Consent Decree was entered as an Order of the United States
         District Court, District of Maryland (the "Federal Court") in the case titled United
         States v. Baltimore Police Dept., et al., No. 17-cv-00099-JK.B (ECF 2-2). The
         Federal Court retains jurisdiction over the City's and BPD' s police reform
         requirements under the Consent Decree.

2. SCOPE OF SERVICES:

  2.1.   The Contractor shall provide the services, on a non-exclusive basis, as described
         in the Scope of Services that is attached hereto at Exhibit A and made part of this
         Agreement.

3. CONTRACTOR'S RESPONSIBILITIES:

  3.1.   The Contractor' s primary point of contact (the "POC") for the Pilot Project is
         Ross T. McNutt, PhD, the Contractor's founder and sole member. The Contractor
         shall exercise independent professional judgment and shall assume professional
         responsibility for all services provided hereunder.

  3.2.   The Contractor shall be available for monthly management meetings with BPD,
         or as needed to ensure on-going communication and resolution of concerns.

  3.3.   The Contractor will employ sufficient personnel to staff its Baltimore City Offices
         to analyze video and draft reports and otherwise assist in the investigation of
         criminal activity. Where Contractor's data and analysis is used in a criminal case
         that result in arrest, charges or prosecution, the Contractor will also provide
         relevant data, analysis and reports to the prosecution and defense. The Contractor
         will work with the BPD to ensure that recommendations on policy and procedure
         are consistent with the requirements of the Consent Decree.

  3.4.   Contractor shall provide the Independent Evaluators with access to personnel,
         offices, documentation, and information as are reasonably required for the
         Independent Evaluators to conduct the evaluations which are described in the
         Description of Independent Evaluation that is attached hereto at Exhibit C.

  3.5.    Contractor shall provide an independent verification and validation firm (the
         "Independent Validators") with access to personnel, offices, documentation, and
         information as are reasonably required for the Independent Validators to conduct


                                          2
  Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 5 of 33



            the verifications and validations which are described in the Description of
            Independent Verification and Validation that is attached hereto at Exhibit D.



4. BPD'S RESPONSIBILITIES:

  4.1.      BPD shall provide the Contractor with access to its offices and personnel as are
            reasonably required for the Contractor to perfonn its duties and responsibilities
            under this Agreement.

  4.2.      BPD's Deputy Commissioner, Operations Bureau, or designee, shall be BPD's
            POC for this Pilot Project. BPD's POC shall assign a Lieutenant or other officer
            to coordinate activities with the Contractor personnel who (i) are assigned to BPD's
            facilities, (ii) access BPD data or information systems or (iii) work with BPD
            criminal investigators.

  4.3.      BPD shall take the necessary steps to ensure their capacity to meet the
            recommendations the Contractor has outlined for success. This includes but is not
            limited to:

         4.3.1. Subject to available funding, a project manager to facilitate the work of BPD
                investigators, the Contractor, the Independent Evaluators, an independent
                reviewer of the Contractor's use of the aerial imagery and public interest in the
                Pilot Project.

         4.3.2. One Sergeant level liaison officer to assist with implementation

         4.3.3. A commitment to the implementation of new policing approaches for crime
                reduction.

  4.4.      BPD shall provide the Independent Evaluators with access to personnel, offices,
            documentation, and information as are reasonably required for the Independent
            Evaluators to conduct the evaluations which are described in the Description of
            Independent Evaluation that is attached hereto at Exhibit C.

5. TERM:

  5.1.      The term ("Term") of this Agreement will commence immediately upon the date
            (the "Effective Date") first above written and will expire one (1) year after the
            Effective Date, unless terminated prior to that date in accordance with Section 9
            below.

6. FUNDING:

  6.1.      Arnold Ventures intends to pay to Contractor fees and expenses in respect of the
            Pilot Project, as described in the Budget that is attached hereto at Exhibit B, subject
            to mutual agreement of Arnold Venture and Contractor as to grant agreement terms

                                              3
  Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 6 of 33



             and conditions and Contractor's compliance with those terms and conditions.
             Arnold Ventures also intends to provide grants to the Independent Evaluators to
             evaluate the Pilot Project, subject to mutual agreement of Arnold Ventures and such
             Independent Evaluators as to grant terms and conditions and the Independent
             Evaluators' compliance with those terms and conditions. Except as may be
             explicitly agreed upon in those grant agreements, neither Arnold Ventures nor any
             of its associated entities shall have any obligation with respect to the Pilot Project,
             including but not limited to Contractor's performance or obligations under this
             Agreement, any continuation of the project beyond the pilot, or any Renewal Term.

  6.2.      The Abell Foundation, Inc. intends to pay the fees and expenses of the Independent
            Validators for its activities in respect of the Pilot Project, subject to mutual
            agreement ofThe Abell Foundation, Inc. and the Independent Validators as to grant
            agreement terms and conditions and Independent Validator's compliance with
            those terms and conditions.

  6.3.       BPD and the City have no responsibility or liability to pay any fees or expenses
            of the Contractor, the Independent Evaluators or the Independent Validators or any
            other person or entity in connection with the Pilot Program.

7. INSURANCE:

  7.1.      The Contractor shall procure and maintain the following specified insurance
            coverage during the entire life of this Agreement, including extensions thereof.

         7.1.1. Professional Liability, Errors and Omissions Insurance, at a limit of not less
                than One Million Dollars ($1,000,000) per occurrence and three ($3 ,000,000)
                in the aggregate, for claims related to the services under this Agreement.

         7.1.2. Aviation Liability Insurance at limits of not less than One Million Dollars
                ($1 ,000,000) per occurrence for claims arising out of bodily injuries or death,
                and property damages .

         7.1.3. Workers' Compensation coverage as required by the State of Maryland or other
                applicable State's law.

         7.1.4. Commercial General Liability Insurance, at a limit of not less than One Million
                Dollars ($1 ,000,000) per occurrence for claims arising out of bodily injuries or
                death, and property damages, including products and completed operations
                coverage. For those policies with aggregate limits, a minimum limit of Two
                Million Dollars ($2,000,000) is required. Such insurance shall include
                contractual liability insurance.

  7.2.      The Contractor's insurance shall apply separately to each insured against whom
            claim is made and/or lawsuit is brought, except with respect to the limits of the
            insurer' s liability.



                                               4
   Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 7 of 33

                                                                                          Final

  7.3.   To the extent of the Contractor' s negligence, the Contractor' s insurance coverage
         shall be primary insurance as respects the Mayor and City Council of Baltimore, a
         Maryland municipal corporation (the "City") and BPD, its elected/appointed
         officials, employees, and agents. Any insurance and/or self-insurance maintained
         by the City or BPD, its elected/appointed officials, employees, or agents shall not
         contribute with the Contractor's insurance or benefit the Contractor in any way.

  7.4.   Required insurance coverage shall not be suspended, voided, canceled, or reduced
         in coverage or in limits, except by the reduction of the applicable aggregate limit
         by claims paid, until after forty-five (45) days prior written notice has been given
         to BPD. There will be an exception for non-payment of premium, which is ten
         (10) days' notice of cancellation.

  7.5.   Unless otherwise approved by BPD, insurance is to be placed with insurers with a
         Best's rating of no less than A:VII, or, if not rated with Best' s, with minimum
         surpluses the equivalent of Best's surplus size VII and said insurers must be
         licensed/approved to do business in the State of Maryland.

  7.6.   The Mayor and City Council of Baltimore and BPD, its elected/appointed
         officials, employees, and agents shall be covered, by endorsement, as additional
         insured as respects to liability arising out of activities performed by or on behalf
         of the Contractor in connection with this Agreement.

  7.7.   The Contractor shall furnish to BPD a "Certificate of Insurance", with a copy of
         the additional insured endorsement as verification that coverage is in force. BPD
         reserves the right to require complete copies of insurance policies at any time.

  7.8.   Failure to obtain insurance coverage as required or failure to furnish Certificate(s)
         of Insurance or complete copies as required shall be a default by the Contractor
         under this Agreement.

  7.9.   Notwithstanding anything to the contrary in any applicable insurance policy, the
         Contractor expressly warrants, attests and certifies that there are no carve outs or
         exclusions to the policy coverage and limitations stated herein, except as required
         by law.

8. INDEMNIFICATION AND RELEASE:

  8.1.   The Contractor shall indemnify, defend and hold harmless the City and BPD, its
         elected/appointed officials, employees, and agents from any and all claims,
         demands, liabilities, losses, damages, fines, fees, penalties, costs, expenses, suits,
         and actions, including attorneys' fees and court costs, connected therewith,
         brought against the City or BPD, its elected/appointed officials, employees, and
         agents, arising as a result of: (a) breach of the Contractor's representations,
         warranties, covenants, or agreements under this Agreement; (b) the Contractor's
         violation or breach of any federal, state, local, or common law, regulation, law,
         rule, ordinance, or code, whether presently known or unknown; (c) breach of the
         Contractor' s confidentiality obligations, including data security and privacy


                                           5
   Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 8 of 33

                                                                                          Final

         obligations; (d) any claim that the intellectual property provided or used by the
         Contractor within the scope of this Agreement infringes any patent, copyright,
         trademark, license or other intellectual property right; and (e) any direct or
         indirect, willful, negligent, tortious, intentional, or reckless action, error, or
         omission of the Contractor, its officers, directors, employees, providers, agents, or
         volunteers in connection with the performance of this Agreement, whether such
         claims are based upon contract, warranty, tort, strict liability or otherwise.

  8.2.   BPD shall have the right to control the defense of all such claims, lawsuits, and
         other proceedings. In no event shall the Contractor settle any such claim, lawsuit
         or proceeding without BPD's prior written approval. In the event of any liability
         claim against the Contractor, the Contractor shall not seek to join the City, BPD,
         its elected/appointed officials, employees, or agents in such action or hold such
         responsible in any way for legal protection of the Contractor.

  8.3.   In recognition of Arnold Ventures' and The Abell Foundation, Inc.'s sole role as a
         philanthropic funder, each Party, on behalf of itself and its respective present and
         former parents, subsidiaries, affiliates, officers, directors, shareholders, members,
         successors, and assigns (collectively, "Releasers'') hereby releases, waives, and
         forever discharges Arnold Ventures, The Abell Foundation, Inc., their respective
         associated entities, and each of their respective present and former, direct and
         indirect, founders, parents, subsidiaries, affiliates, employees, officers, directors,
         managers, members, agents, representatives, permitted successors, and permitted
         assigns (collectively, "Releasees") of and from any and all causes of action, suits,
         losses, liabilities, debts, sums of money, obligations, costs, expenses, liens,
         covenants, agreements, damages, judgments, claims, and demands, of every kind
         and nature whatsoever, whether now known or unknown, foreseen or unforeseen,
         matured or unrnatured, suspected or unsuspected, in law or equity, which any of
         such Releasers ever had, now have, or hereafter can, shall, or may have against
         any of such Releasees for, upon, or by reason of any matter, cause, or thing
         whatsoever arising out of or relating to this Agreement.

  8.4.   The Parties hereby designate all Releasees as third-party beneficiaries of Section
         8.3, having the right to enforce such Section.

  8.5.   The obligations ofthis Section 8 shall survive the expiration or earlier termination
         of this Agreement.

9. TERMINATION:

  9.1.   Termination for Convenience. BPD shall have the right to terminate this
         Agreement at any time during the Term of this Agreement, for any reason,
         including without limitation, its own convenience, upon thirty (30) days' prior
         written notice to the Contractor. The Contractor shall have the right to terminate
         this Agreement at any time during the Term in the event that Arnold Ventures
         terminates funding for the Contractor under its grant agreement.




                                           6
   Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 9 of 33

                                                                                         Final

   9.2.    Termination for Cause. If the Contractor shall fail to fulfill in a timely and
           proper manner its obligations under this Agreement, or if the Contractor shall
           violate any of the representations, warranties, covenants, terms or stipulations of
           this Agreement, BPD shall have the right to terminate this Agreement, provided
           the Contractor has failed to cure such violation within ten (10) days after
           receiving written notification from BPD. Notwithstanding the above, the
           Contractor shall not be relieved of liability to BPD for damages sustained by BPD
           by virtue of any breach by Contractor of this Agreement prior to the date of
           termination.

   9.3.    Notice of Termination and Performance Matters. Arnold and the Contractor
           will provide prompt written notice to BPD and The Abell Foundation if it Arnold
           Ventures notifies Contractor that it will discontinue funding Contractor or any
           Independent Evaluator for the Pilot Project under any of its grant agreements.
           The Abell Foundation will provide prompt written notice to BPD and Arnold
           Ventures if it decides to discontinue funding the Independent Validators for the
           Pilot Project under its grant agreement. If BPD decides to terminate this
           Agreement, it shall immediately provide written notice of such termination to
           Arnold Ventures and The Abell Foundation. The Parties shall also immediately
           notify Arnold Ventures and The Abell Foundation, Inc. in writing of any event or
           circumstance that does or would reasonably be expected to impact the
           performance of either Party under this Agreement.

10. RETENTION OF RECORDS:

   10.1.   The Contractor shall retain and maintain all records and documents relating to this
           Agreement for a minimum of three (3) years from the date of final payment under
           this Agreement or pursuant to any applicable statute of limitations, whichever is
           longer, except in cases where unresolved audit questions, investigations, or cases
           require retention for a longer period as determined by BPD. The Contractor shall
           make such records and documents available for inspection and audit at any time
           to authorized representatives of BPD, and if applicable to state and/or federal
           government authorized representatives. If the Contractor should cease to exist,
           custody of all records related to this Agreement will be transferred to BPD;
           provided, that any such records or documents that relate exclusively to the
           relationship or agreements between Arnold Ventures and Contractor shall be
           transferred to Arnold Ventures.

11. AUDITS:

  11.1.    At any time during business hours and as often as BPD may deem necessary,
           there shall be made available to BPD for examination, the Contractor's records
           with respect to matters covered by this Agreement. The Contractor shall permit ·
           the BPD to audit, examine and make excerpts or transcripts from such records,
           and to make audits of all contracts, invoices, materials, records of personnel,
           conditions of employment and other data relating to matters covered by this
           Agreement.


                                            7
  Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 10 of 33

                                                                                           Final

12. INFRINGEMENT PROTECTIONS:

  12.1.   The Contractor represents and warrants to the BPD that any concepts, idea,
          studies, models, presentations, graphics, images, maps, guides, photos, printed
          materials, reports, brochures, operating manuals, designs, data, electronic files,
          software, processes, plans, procedures and other materials prepared or used by the
          Contractor in performance of services under this Agreement do not infringe or
          otherwise violate any intellectual property right of others, including patent,
          copyright, trademark, or trade secret.

  12.2.   The Contractor agrees to defend at its expense any action brought against the
          BPD to the extent based on a claim that the work product or services provided by
          Contractor violates any third party intellectual property right. The Contractor will
          pay any costs and damages finally awarded against the BPD in such action that
          are attributable to such claim, provided that the BPD promptly notifies the
          Contractor in writing of the claim (provided, however, that the failure to so notify
          shall not relieve the Contractor of its indemnification obligations), allows the
          Contractor to control the defense, provides the Contractor with the information
          and assistance necessary for the defense and/or settlement of the claim, and does
          not agree to any settlement without the Contractor' s prior written consent. In no
          event shall the Contractor agree to any settlements related to this Agreement
          without first receiving the BPD's written consent.

  12.3.   Should the Contractor's work product or services become, or in the Contractor's
          opinion be likely to become, the subject of any intellectual property claim, the
          BPD may at its sole option direct the Contractor to (i) procure for the BPD the
          right to continue using the product or services, (ii) replace or modify the product
          or services so as to make it non-violating, or, if (i) and (ii) are not commercially
          reasonable, (iii) terminate this Agreement and the BPD shall be entitled an
          equitable adjustment in accordance with the Agreement.

13. WORK FOR HIRE:

  13.1.   To the extent any graphics, images, maps, guides, photos, printed materials,
          brochures, operating manuals, designs, data, processes, plans, procedures and
          information prepared by the Contractor in performance of services under this
          Agreement include material subject to copyright protection, such materials have
          been specifically commissioned by BPD and they shall be deemed "work for hire"
          as such term is defined under U.S. copyright law. The Contractor shall secure a
          "work for hire" agreement on behalf of BPD for any subcontractor who provides
          materials for this Agreement.

  13.2.   To the extent any of the materials may not, by operation of law, be a work made
          for hire in accordance with the terms of this Agreement, the Contractor hereby
          assigns to BPD all right, title, and interest in and to any intellectual property, and
          BPD shall have the right to obtain and hold in its own name any copyrights,
          registrations, and other proprietary rights which may be available



                                            8
  Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 11 of 33

                                                                                         Final

14. CONFIDENTIALITY:

  14.1.   "Confidential Information" refers to any and all information or records that are
          protected from public disclosure by any federal or state law, including but not
          limited to the Omnibus Crime Control and Safe Streets Act of 1968, as amended
          by the Crime Control Act of 1973, and its implementing regulations including 28
          C.F.R. § 20.1 , et seq.; the Maryland Public Information Act, MD. CODE ANN.,
          GEN. PROV. § 4-101 et seq. ; MD. CODE ANN., CTS. & JUD. PROC.§ 3- 8A-
          27(a)(l); and MD. CODE ANN. , CRIM. PROC.§ 10-219. Confidential
          Information may include: criminal justice information, criminal history record
          information, personnel files, juvenile records, medical records, employment
          records, personally identifying information and/or personal data identifiers
          including, inter alia, names, social security numbers, financial and tax
          information, dates of birth, home address, current home or cellular telephone
          numbers, and/or other information of a private nature as defined by the Privacy
          Act of 1974, 5 U.S.C. § 552(a), which may be contained in any record, document,
          tangible thing, testimony, information, or other material. Confidential
          Information shall not include any information that is (i) generally available to the
          public; or (ii) made available by any independent third party who has the right to
          disclose the information.

  14.2.   The Contractor agrees that any Confidential Information received from BPD or its
          personnel in the furtherance of this Agreement shall remain strictly confidential
          and shall not be used or disseminated or otherwise made available to any
          individual or organization without the prior written approval of BPD or pursuant
          to applicable federal, state, or local laws. Notwithstanding the foregoing, provided
          that the Independent Evaluator's and the Independent Validator's have executed
          confidentiality agreements with both BPD and Contractor, Contractor may
          disclose Confidential Information to the Independent Evaluators and Independent
          Validators for the purpose of conducting the independent evaluations. The
          provisions of this Section shall remain binding upon the Contractor after th e
          expiration or earlier termination of this Agreement.

  14.3.   As required under the Maryland Public Information Act, the Contractor shall
          implement and maintain reasonable security procedures and practices that are
          appropriate to the nature of the personal information disclosed to the Contractor
          by BPD or other government agencies and which are reasonably designed to help
          protect the personal information from unauthorized access, use, modification,
          disclosure, or destruction.

  14.4.   Contractor's Independent Evaluators' and Independent Validator's employees and
          representatives that work with BPD or otherwise access BPD Confidential
          Information in connection with the Pilot Project or the Independent Evaluations
          shall be required to sign a Confidentiality and Non-Disclosure Agreement as
          requested by BPD. Prior to commencement of any of work with BPD and access
          to any files or databases of BPD, BPD will provide these individuals with
          applicable BPD policies, and orientation to facilities and activities that analyst


                                           9
  Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 12 of 33

                                                                                          Final

          will be involved in. BPD will ensure that these individuals undergo an initial
          criminal background investigation, the results of which must be acceptable to
          BPD, and any further background checks as deemed appropriate by BPD. The
          individuals will be required to consent to these background checks to obtain
          access to Confidential Information and access to BOD files or databases.

15. PUBLICATION:

  15.1.   The Parties desire to have a coordinated communication strategy about the Pilot
          Project. Prior to any advertising, community engagement or education, publicity
          (i.e., speaking events, press interviews, press release, professional or trade
          publication, website, advertisement, or other meeting, document or
          announcement), or promotional materials initiated by (or in response to requests
          to ) the Contractor relating to the services under this Agreement or the Pilot
          Project, the Contractor shall obtain prior written approval regarding any
          advertising, publicity or promotional materials from the BPD before such
          advertising, publicity or materials can be released. Materials shall be presented to
          the BPD for prior written approval and shall be returned to the Contractor in a
          timely manner. BPD will be responsible for answering all media requests related
          to the operation of the Pilot Program, and Contractor will notify BPD of any
          media inquiry made to Contractor. Failure of Contractor to comply with this
          provision may result in termination of the agreement

  15.2.   Prior to any publicity (i.e., speaking events, press interviews, press release,
          professional or trade publication, website, advertisement, or other public
          document or announcement) initiated by BPD or Contractor relating to Arnold
          Ventures or any of its founders, associated entities, employees, representatives or
          agents, Contractor shall obtain prior written approval regarding such promotional
          materials from Arnold Ventures before such materials can be released. Materials
          shall be presented to by the party wishing to initiate the publicity to Arnold
          Ventures at least three (3) business days in advance of the proposed publicity.

  15.3.   The Parties hereby designate Arnold Ventures as a third-party beneficiary
          of Section 15 .2, having the right to enforce such Section.

  15.4.   The provisions of this Section shall survive the expiration or earlier termination of
          this Agreement.

16. MODIFICATIONS AND AMENDMENTS:

  16.1.   Any and all modifications, alterations, or amendments to the provisions of this
          Agreement must be by means of a written amendment that refers to and
          incorporates this Agreement, is duly executed by an authorized representative of
          each Party. No modifications, alterations, or amendments of this Agreement are
          valid and enforceable unless the above requirements have been satisfied.




                                           10
  Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 13 of 33

                                                                                           Final

17. COMPLIANCE WITH LAWS:

  17.1.   The Contractor hereby represents, warrants, covenants, and agrees that:

      17.1.1. It is qualified to do business in the State of Maryland and that it will take such
              action as, from time to time hereafter, may be necessary to remain so
              qualified;

      17.1.2. The Contractor's name in this Agreement is its full legal name;

      17.1.3. It has the requisite corporate power (if applicable), authority and legal
              capacity to enter into this Agreement and fulfill its obligations hereunder;

      17.1.4. The execution and delivery by it of this Agreement and the performance by it
              of its obligations hereunder have been duly authorized by all requisite action
              of its stockholders, partners or members, and by its board of directors or other
              governing body (if applicable);

     17.1.5. During the Term, it will comply with all federal, state and local laws,
             ordinances, rules and regulations, including interim expenditure and annual
             report requirements, and applicable codes of ethics pertaining to or regulating
             the services to be performed pursuant to this Agreement, including those now
             in effect and hereafter adopted;

     17.1.6. There are no suits or proceedings pending or threatened, whether in law or in
             equity, to the best of the Contractor' s knowledge, which if adversely
             determined, would have a material adverse effect on the financial condition or
             business of the Contractor; and

     17.1.7. It has obtained, at its expense, all licenses, permits, insurance, and
             governmental approvals, if any, necessary to perform its obligations under this
             Agreement.

  17.2.   The Contractor's violation of the above representations and warranties shall
          entitle the BPD to terminate this Agreement immediately upon delivery of written
          notice of termination to the Contractor.

18. INTENTIONALLY DELETED.

19. BPD AND BALTIMORE CITY REQUIREMENTS:

  19.1.   Nondiscrimination.

     19.1.1. The Contractor shall operate under this Agreement so that no person
             otherwise qualified is denied employment or other benefits on the grounds of
             race, color, religion, ancestry, national origin, sex, age, marital status, sexual
             orientation, disability or other unlawful forms of discrimination except where
             a particular occupation or position reasonably requires consideration of these


                                           11
Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 14 of 33

                                                                                       Final

            attributes as an essential qualification for the position. The Contractor shall
            post in conspicuous places, available to employees and applicants for
            employment, notices setting forth the provisions of this nondiscrimination
            clause.

    19.1.2. The Contractor shall not discriminate on the basis of race, gender, religion,
            national origin, ethnicity, sexual orientation, gender identity or expression,
            age, or disability in the solicitation, selection, hiring, or treatment of
            subcontractors, vendors, suppliers, or commercial customers. The Contractor
            shall provide equal opportunity for subcontractors to participate in all of its
            public sector and private sector subcontracting opportunities, provided that
            nothing contained in this clause shall prohibit or limit otherwise lawful efforts
            to remedy the effects of marketplace discrimination that has occurred or is
            occurring in the marketplace, such as those specified in Article 5, Subtitle 28
            of the Baltimore City Code, as amended from time to time. The Contractor
            understands and agrees that violation of this clause is a material breach of this
            Agreement and may result in contract termination, debarment, or other
            sanctions. This clause is not enforceable by or for the benefit of, and creates
            no obligation to, any third party.

   19.1.3. Upon the BPD's request, and only after the filing of a complaint against the
           Contractor pursuant to Article 5, Subtitle 29, of the Baltimore City Code, as
           amended from time to time, the Contractor agrees to provide BPD, within 60
           calendar days, a truthful and complete list of the names of all subcontractors,
           vendors, and suppliers that the Contractor has used in the past four (4) years
           on any of its contracts that were undertaken with the Baltimore BPD Market
           Area as defined in Article 5, §28-1 (d) of the Baltimore City Code, as
           amended from time to time, including the total dollar amount paid by the
           Contractor for each subcontract or supply contract. The Contractor agrees to
           fully cooperate in any investigation conducted by the BPD pursuant to the
           BPD's Commercial Non-Discrimination Policy, as contained in Article 5,
           Subtitle 29, of the Baltimore City Code as amended from time to time. The
           Contractor understands and agrees that violation of this clause is a material
           breach of this Agreement and may result in contract termination, debarment,
           and other sanctions.

19.2.   MBE/WBE. The requirements of the Baltimore City Code, Article 5, Subtitle 28
        (pertaining to Minority and Women's Business Enterprise), as amended, are
        hereby incorporated by reference into this Agreement. If applicable, failure of the
        Contractor to comply with this subtitle shall constitute a material breach of this
        Agreement and shall entitle the BPD to terminate this Agreement immediately
        upon delivery of written notice of termination to the Contractor. The Contractor
        will make good faith efforts to utilize minority and women's business enterprises
        and maintain records reasonably necessary for monitoring compliance with this
        subtitle. (See Art. 5, § 28-54, Baltimore BPD Code)




                                         12
  Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 15 of 33

                                                                                          Final

  19.3.   Conflict of Interest. No elected official of the City, nor other officer, employee
          or agent of the City or BPD who exercises any functions or responsibilities in
          connection with this Agreement, shall have any personal interest, direct or
          indirect, in this Agreement or be an employee of or otherwise engaged by the
          Contractor. By executing this Agreement, the Contractor asserts that it has not
          engaged in any practice or entered into any past or ongoing agreement that would
          be considered a conflict of interest with this Agreement. The Contractor agrees to
          refrain from entering into all such practices or agreements during the Term of this
          Agreement (and any extensions thereto) that could give rise to a conflict of
          interest. Furthermore, the Contractor asserts that it has fully disclosed to BPD
          any and all practices and/or agreements of whatever nature or duration that could
          give rise to a conflict of interest and will continue to do so during the Term of this
          Agreement and any extensions thereto.

20. STATE REQUIREMENTS:

  20.1.   Political Contribution Disclosure. The Contractor is aware of and will comply
          with all applicable provisions of the Maryland Annotated Code, Election Law
          Article, §1 4-101 et seq., "Disclosure By Persons Doing Public Business",
          ("Election Law"). The Contractor certifies, in accordance with § 14-107 of the
          Election Law, that it has filed the statement required under §1 4-104(b)(l) of the
          Election Law.

21. MISCELLANEOUS PROVISIONS:

  21.1.   No Waiver. A Party's failure to insist on compliance or enforcement of any
          provision of this Agreement shall not affect its validity or enforceability or
          constitute a waiver of future enforcement of that provision or of any other
          provision of this Agreement.

  21.2.   Severability. Each provision of this Agreement shall be deemed to be a separate,
          severable, and independently enforceable provision. The invalidity or breach of
          any provision shall not cause the invalidity or breach of the remaining provisions
          or of this Agreement, which shall remain in full force and effect.

  21.3.   Governance.

     21.3.1. This Agreement is made in the State of Maryland and shall be governed by the
             laws of the State of Maryland, including the applicable statute of limitations,
             without regard to the conflict of law rules.

     21.3.2. The legal venue of this Agreement and any disputes arising from it shall be in
             Baltimore City, Maryland. The Contractor hereby irrevocably waives any
             objections and any right to immunity on the ground of venue or the
             convenience of the forum, or to the jurisdiction of such courts or from the
             execution of judgments resulting therefrom.




                                           13
Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 16 of 33

                                                                                      Final

21.4.   Successors and Assigns. This Agreement shall be binding upon and inure to the
        benefit of the respective personal and legal representatives, successors, guardians,
        heirs and permitted assigns of the Parties hereto and all persons claiming by and
        through them. The Contractor shall not assign, transfer, or subcontract any part of
        this Agreement without the prior written consent of the BPD, which shall may be
        withheld in BPD' s sole discretion.

21.5.   Notice.

   21.5.1. All notices, requests, claims, demands and other communications required or
           permitted under this Agreement (collectively, "Notices") shall be in writing
           and be given (i) by delivery in person, (ii) by a nationally recognized next day
           courier service, (iii) by registered or certified mail, postage prepaid, to the
           address of the Party specified in this Agreement or such other address as
           either Party may specify in writing to the following:

   FORTHEBPD:                                         FOR THE CONTRACTOR:
   Police Commissioner                                Persistent Surveillance Systems,
   Baltimore Police Department                        LLC
   242 W 29th St                                      Attn: Ross T. McNutt, President
   Baltimore, MD 21211                                140 North Valley Road
                                                      Xenia OH 45385
   with copy to:
   Chief, Police Legal Affairs
   Baltimore City Department of Law
   City Hall, Suite 101
   100 Holliday Street
   Baltimore, MD 21201

   FOR ARNOLD VENTURES:

   Arnold Ventures LLC
   1717 West Loop South, Suite 1800
   Houston, Texas 77027
   Attention: General Counsel

   FOR THE ABELL
   FOUNDATION:

   111 S Calvert St
   Baltimore, MD 21202
   Attention: President


   21.5.2. All Notices shall be effective upon receipt by the Party to which notice is
           given.



                                        14
Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 17 of 33

                                                                                         Final

21.6.   Headings. Any heading of the paragraphs in this Agreement is inserted for
        convenience and reference only and shall be disregarded in construing and/or
        interpreting this Agreement.

21.7.   Recitals. The recitals are hereby incorporated as part of this Agreement.

21.8.   Survival. The representations, warranties, covenants, promises, and agreements
        contained in this Agreement shall survive the execution and consummation of this
        Agreement, and shall continue until the applicable statute of limitations shall have
        barred any claims thereon.

21.9.   Interpretation. Intentionally Deleted.

21.10. Remedies Cumulative. The rights and remedies provided by this Agreement are
       cumulative and the use of any one right or remedy by any Party shall not preclude
       or waive the right to use any or all other remedies. Said rights and remedies are
       given in addition to any other rights the Parties may have by law, statute,
       ordinance or otherwise.

21.11. Independent Contractor.

    21.11.1. It is agreed by the Parties that at all times and for all purposes hereunder
           that the Contractor is not an employee, representative or agent of the BPD.
           No statement contained in this Agreement shall be construed so as to find the
           Contractor or any of its employees, subcontractors, servants, or agents to be
           employees, representatives or agents of the BPD, and they shall be entitled to
           none of the rights, privileges, or benefits of employees of the BPD.

   21.11.2. The Contractor warrants that individual(s) performing work under this
          Agreement shall be employee(s) of the Contractor for all purposes, including
          but not limited to unemployment insurance, tax withholdings, workers
          compensation coverage as required by applicable federal and state law.

21.12. Force Majeure. Neither Party will be liable for its non-performance or delayed
       performance if caused by a "Force Majeure" which means an event, circumstance,
       or act of a third party that is beyond a Party' s reasonable control, such as an act of
       God, an act of the public enemy, an act of a government entity, strikes or other
       labor disturbances, hurricanes, earthquakes, fires, floods, epidemics, embargoes,
       war, or any other similar cause. Each Party will notify the other if it becomes
       aware of any Force Majeure that will significantly delay performance. The
       notifying Party will give such notice promptly (but in no event later than fifteen
       (15) calendar days) after it discovers the Force Majeure. If a Force Majeure
       occurs, the Parties may modify this Agreement in accordance with the
       requirements herein.

21.13. Entire Agreement. This Agreement constitutes the entire, full and final
       understanding between the Parties hereto and neither Party shall be bound by any
       representations, statements, promises or agreements not expressly set forth herein.


                                         15
Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 18 of 33

                                                                      Final

21.14. Null and Void. Should this Agreement not be approved by the Board of
       Estimates, it shall be considered null and void.

              THE REMAINDER OF THIS PAGE IS BLANK;
                   SIGNATURE PAGE FOLLOWS.




                                 16
       Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 19 of 33

                                                                                   Final

        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

ATTEST:                          POLICE DEPARTMENT OF BALTIMORE CITY




Custodian of the City Seal                                n
                                 Title: Police Commiss'o er


WITNESS:                         PERSISTENT SURVEILLANCE SYSTEMS, LLC



                                 By: Jt?..s -:77 ~ -~<:::::)
                                 Name: Ross T. McNutt, PhD
                                 Title: President



APPROVED AS TO FORM              APPROVED BY THE BOARD OF ESTIMATES
AND LEGAL SUFFICIENCY




                                        Clerk                 Date




                                          17
        Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 20 of 33

                                                                                             Final

                                            Exhibit A
                                        Scope of Services
                  Pilot Project to Test Aerial Investigation Research ("AIR")

Overview

Contractor will conduct a 6-month pilot project (the "Project") using experimental aerial
investigation research technology and analytics (the "Activities") to assist BPD investigate
certain crimes in Baltimore City. The Parties acknowledge that this technology has not been
implemented in any US City and its effect on crime has not been analyzed and is unknown at this
time. The Project is designed to determine whether AIR is effective to accomplish Project goals
(the "Goals"). The Project Goals include (i) increasing the solvability of crimes, (ii) improving
clearance rates, (iii) improving police community relations, and (iv) deterring criminal activity.
The Project is an initiative of BPD to develop effective, evidenced based policing strategies to
improve public safety and police community relations. The Project will be independently
evaluated as described in Exhibit C and independently validated as described in Exhibit D. The
Pilot Project and the related Independent Evaluation and Independent Validation will be funded
by Arnold Ventures and The Abell Foundation, third party philanthropists and will not require
any funding by BPD or the City.

During this experimental pilot Project, Contractor's imagery data will be used by BPD to
investigate only the following reported crimes (the "Target Crimes"):

        Homicides and Attempted Murder
        Shootings with Injury
        Armed Robbery
        Car Jacking

In addition to these Target Crimes, BPD may request Contractor's technology and analytical
support in extraordinary and exigent circumstances, on a case by case basis, only as identified
and specifically approved in writing by the Baltimore Police Commissioner. Exigent cases may
include for example, cases involving imminent danger or loss of life, a kidnapping, chemical
spill or train derailment.

This Scope of Services is subject to change based upon BPD operational requirements.

2020 Project Schedule

March                 Set up Analysis Center and Analyst Training
                      Technical set up and integration and test flights

April                 Projected start of Independent Oversight Organization
                      Start of Contractor support and analysis operations

April - October       Contractor AIR operations in support of BPD




                                                18
        Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 21 of 33

                                                                                                Final

Operations

During the term, Contractor will fly three (3) aircraft over Baltimore City to collect imagery data
of major portions of Baltimore City. Weather permitting, each aircraft will fly a minimum of
forty hours per week and use its Hawkeye Wide Area Imaging System to capture up to 32 square
miles of the City per image every second. The resolution is limited to 1 pixel per person and
therefore individuals and vehicles are shown as a single dot and these dots are tracked from a
crime scene. At a resolution of one pixel per person or vehicle, it is not possible to determine
any identifiable characteristic including an individual's ethnicity, sex, or clothing or a vehicle
color, make, model or license plate. The system will not differentiate between police or non-
police personnel or vehicles. Contractor's system will not use infrared or night vision
technology. Contractor's camera systems are sensitive enough to capture images at night with
ambient City lighting. Contractor will not track individuals or vehicles in real time.

Contractor data is transmitted from the aircraft to Contractor's ground stations where Contractor
analysts use imagery data to locate crimes, track individuals and vehicles from a crime scene and
extract information to assist BPD in the investigation of Target Crimes. During the Project, only
Target Crimes will be investigated using AIR investigation except in exigent circumstances as
described above.

Contractor will analyze Target Crimes upon specific request by BPD or based on alerts
from BPD's Computer Aided Dispatch ("CAD") system or Shot Spotter alerts that relate to the
approved Target Crimes. Contractor analysts will document their work product in writing and
present it to BPD during investigative briefings and in written reports. In cases where these
briefings and reports result in an arrest that is based in whole or in part on Contractor's briefings
or reports, copies of these briefings and reports will be provided to prosecutors and defense
attorneys in the ordinary course of BPD' s operations and in fulfillment of any Brady or Giglio
obligations. Prosecutors and defense counsel may request and Contractor will provide additional
analysis from Contractor in furtherance of criminal prosecutions and defense of those cases.

Contractor, at its sole expense, will provide all personnel, planes, equipment, pilots, mechanics
and logistical support required to fly the planes, collect the data, analyze the data and provide
BPD, prosecutors and defense counsel with briefings and reports, and project reports.

Contractor expects to hire between 15 and 25 analysts for this Project. Analysts will work in two
shifts per day, seven days per week in support of this effort. Contractor will hire and train
analysts from the Baltimore region. Contractor analysts will develop the investigation briefings
and reports to be presented to BPD investigators. Upon request of BPD, prosecutors or defense
counsel, Contractor will brief and provide AIR reports on specific cases.

Contractor analysts will be located at a Contractor office located in Baltimore, Maryland. In
addition, one or more Contractor analysts may be located in BPD's Watch Center to be teamed
with a BPD sworn officer or BPD analyst. Additional Contractor analysts will be located at
Contractor's Dayton, Ohio headquarters to provide quality control of the investigation briefings,
project reports and augmenting analysis as needed.




                                                 19
        Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 22 of 33

                                                                                                Final

Contractor may integrate its imagery data analysis with BPD systems to aid in the investigation
process. Contractor will provide program management support for integration efforts as may
determined by BPD. These BPD systems include:

        Computer Aided Dispatch (CAD) System: Contractor analysts will monitor BPD's
        CAD system from monitors in BPD facilities to identify Target Crimes.

        CitiWatch Ground Based Cameras Integration: In its briefings and reports,
        Contractor analysts will track individuals and vehicles that pass the Baltimore CitiWatch
        CCTV cameras noting the time the vehicles pass the cameras. Contractor analysts will
        access or request CitiWatch camera information to provide more detailed descriptions of
        the vehicles and include that information in the investigation briefings.

        Shot Spotter Gun Shot Detection System: Contractor will use the Shot Spotter
        Acoustic Gunshot Detection System to speed the identification of the location of active
        gun shots within the imagery. Contractor has integrated the Shot Spotter Gun Shot
        Detection System into its iView Software allowing analysts to quickly identify the
        location and time of gunshots. This assists analysts and allows more rapid support to the
        citizens and responding officers.

       License Plate Readers - Contractor will provide time and location of the vehicles that
       are tracked from the crime scene pass license plate readers allowing the vehicles to be
       identified.

In accordance with written authorization from technology vendors, Contractor may integrate its
iView software to accept and utilize the CAD, the CitiWatch system, the Shot Spotter Gunshot
Detection System, and the License Plate readers to help make all of the systems work together to
enhance their ability to help solve and deter crimes.

       Investigation Briefings and Reports: As quickly as possible and within eighteen (18)
hours of Contractor's notice of a Target Crime on the CAD System monitors or BPD's request to
Contractor to analyze a Target Crime, Contractor will provide BPD an investigative briefing that
details the information associated with a reported Target Crime to assist BPD in its
investigations. The briefing will include the results of the imagery analysis, the location and
timing of a crime, the observable actions at the crime scene, the tracks of vehicles and people to
and from the crime scene, the location the vehicles and people from the crimes scene visited after
and before the crime. Contractor investigation briefings will include observations of driving
patterns and driving behaviors of vehicles from the crime scene prior to and after a crime.

        Contractor will provide a detailed Investigation Briefing Report (the "Report") on a
Target Crime within three days (72 hours) of Contractor's observation of or BPD's request to
Contractor to analyze a Target Crime. The Report will include the imagery of the crime scene,
tracks of vehicles and people who were at the scene of the crime as potential suspects or
witnesses prior to and after the crime, locations the vehicles and people visited prior to and after
the crime, ground-based camera video made available to Contractor by BPD including but not
limited to CitiWatch camera video images of the vehicles and people tracked from the crime



                                                 20
       Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 23 of 33

                                                                                             Final

scene for the cameras they pass on the way to and from the crime scene. The Report will also
include tracks of people and vehicles that met with people who were tracked from the crime
scene and the locations they came from and went to. Contractor will work with BPD
investigators to identify information helpful to solving their cases. BPD intends to use the
imagery, reports, and briefings provided by Contractor only for the purpose of investigating the
Target Crime for which it was requested.

       If Contractor's Briefings or Reports are used in connection with an arrest related to a
Target Crime, Contractor's Briefings and Reports will be provided to prosecutors when they are
assigned to a case. Prosecutors will provide the Briefings and Reports to defense attorneys once
a suspect has been arrested for a Target Crime. In providing this information to prosecutors and
defense attorneys Contractor will follow the procedures outlined in BPD Policy 1014 Video
Surveillance Procedures as is done with the CitiWatch system.

       Real Time Support: Contractor will not provide BPD real time support except in
exigent circumstances and only at the written request of the BPD Police Commissioner.

       Project Reports. Contractor will provide BPD and the Independent Evaluators and
Arnold Ventures with the following reports on a weekly, monthly and quarterly basis:
       Dates, times and area flown covered by Contractor imagery
       Number of discrete Briefing Reports
       Number of Discrete Investigative Reports
       Total Number of Number of Target Crimes that use AIR investigative resources
       Total Exigent Cases with categories
       Court Orders related to AIR received
       Expert Testimony related to AIR provided
       Other appropriate details as agreed by the Parties

       Contractor will include details provided by BPD on the
              Arrests that resulted from use of AIR analysis
              Convictions or pleas that result from AIR analysis

       The above reports will not include any personally identifiable information.

Expert Witness Service

Upon request of BPD or any prosecuting agency, Contractor will provide an expert to testify in
legal proceedings, free of charge, regarding the Contractor' s surveillance technology and
services and on issues related to security, chain of custody and other matters related to the
Contractor's technology and work product. The requesting agency will provide Contractor
reasonable notice of the need for this testimony. This covenant will survive the expiration or
termination of this Agreement and these services will be provided at no cost or expense to the
BPD or Baltimore City.

Ownership of Contractor Data; Use Limitation Contractor's imagery data shall be owned and
controlled by Contractor and not BPD. Contractor may use its imagery data for the sole and



                                               21
        Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 24 of 33

                                                                                                Final

limited purpose of assisting BPD with the Activities, and as provided above to prosecuting
agencies and defense counsel in specific cases. In addition, Contractor may provide imagery
data to the Independent Evaluators and Validators in support of the activities described in
Exhibits C and D. Contractor will not use the data for any other purpose. Contractor will not
disclose or otherwise sell or convey any imagery data from the Project and will not allow anyone
else to use the data for any other purpose, except as provided in this Agreement. Contractor will
comply with any court orders related to production of its imagery. In addition, at the sole cost
and expense of defense counsel, Contractor may provide analytic support and review of imagery
within its retention period to assist defense counsel in specific criminal cases involving its
clients.

Data Retention Program and Policies Contractor will retain the AIR imagery data for forty-
five (45) days. Investigative briefings and Reports used in the prosecution of Target Crimes,
including related AIR imagery will be maintained by Contractor for a longer duration in
accordance with applicable law until legal proceedings and appeals are complete and until the
statute of limitations expires. Contractor will institute physical, technical and policy systems to
ensure the integrity of the data it records in its surveillance and analysis. The Parties
acknowledge that if the Pilot Program is successful and is extended, the Parties may revisit the
data retention period for AIR imagery that is not used in furtherance of criminal prosecutions.




                                                 22
        Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 25 of 33

                                                                                                Final

Privacy Protection Program

Contractor will institute a program to protect individual privacy. These measures include (i)
limits on crimes and other activities that may be analyzed, (ii) limited use of AIR imagery and
data, (iii) limits on locations Contractor may analyze, (iv) limits on the individuals and vehicles
that may be analyzed, (v) limits on the allowed resolution of imagery, and (vi) the recording,
review, oversight and reporting processes associated with the Project.

Contractor will track and report all use of AIR data. All use of the data will be documented and
annotated as to the purpose, justification, and use of the information provided. Detailed records
of each investigation and support effort will be documented and maintained.

Contractor analysts and personnel will sign into the system and log their work against an
approved investigation or support effort.

Tracks of individuals to and from crime scenes form the basis of the analysis. Each track must
be assigned to a BPD approved investigation. Each track is documented as to the investigation
supported and the analyst creating the track. Each track point is documented as to the time
created and the analyst who created it. While non-useful tracks and track points can be hidden
from the analyst's screens, no track points or tracks can be deleted from the system . All tracks
and track points can be reviewed by Contractor managers and audit organizations to ensure that
only authorized tracks are created and that the system is not misused.

Security videos will be taken of the Vendor's analysis center and stored for use in the event that
unauthorized use of the AIR technology system occurs to determine the circumstances of the
misuse.

Contractor will have both internal and external reviews oversight of its actions during the
Project.

Internal review: Contractor provides internal review of its analysts to ensure that only
authorized use of the system occurs. Any detected unauthorized use of the system will be self-
reported by Contractor and included in the weekly, monthly and quarterly reports.

Independent Verification and Validation: This effort will also include an external
organization to ensure that only authorized use of the AIR system occurs. BPD will identify an
appropriate audit organization which will be paid for by an outside entity to ensure its
independence. The outside audit organization will report monthly as to the compliance of
Contractor with its privacy protection program and authorized use of the data. The external
auditor will flag any unauthorized use of the data.

Public Education

BPD and Contractor intend that there is full transparency and public awareness of its Project and
its results. Contractor and BPD believe that full awareness will increase public support for the
program and help deter people from committing crimes. Contractor will support program



                                                23
       Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 26 of 33

                                                                                           Final

awareness, subject to Section 15, as directed and approved by BPD , and will support BPD
request for media and public awareness support.

Media Access and Briefings Contractor will support BPD efforts to enhance public awareness
of the program. Contractor will, subject to Section 15, provide support and allow access to
media only as directed and approved by BPD.




                                             24
Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 27 of 33

                                                                    Final

                            ExhibitB
                    AIR Budget for Pilot Program




                                25
              Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 28 of 33



        Organization Name:                       Persistent Surveillance Solutions, LLC
        Total Project Budget:                    $3,690,667


    i
                                                                                                                   Total
        EXPENSE DESCRIPTION                                                                                     03/01/20 -
                                                                                                                 12/01/20

        PROJECT PERSONNEL 1
        Name or Position, Job Title                                                    Hrs:       Pl               9mo.
        Chief Pilot                                                                                                    68,000
        Pilots ($38.40/hr)                                                                       4200                 16 1,280
        Trackers (15) ($25.90/hr)                                                               19 197               497, 199
        Analysts (4) ($40.45/hr)                                                                  5120               207, 11 4
        Deployed Analysts ($55.0l/hr)                                                             1280                 70,4 10
        Perdiem - Deployed Analysts                                                                255                 16,560
        IT Installation and Setup (3) ($69.56/hr)                                                  960                 66,782
        IT Maintenance and Support (2) ($46.27/hr)                                               280 1                129,593
        IT Integration Effort with BPD Systems (2) ($69.56/hr)                                    2880               200,345
        Shift Manager (3) ($55.0 I/hr)                                                           4080                224,433
        Site Manager ($88.04/hr)                                                                  1440                126,777
        Program Director ($ 109 .03/hr)                                                           1440                157,009
        Office Manager ($67.04/hr)                                                                1440                 96,545
        Public Awareness - Briefing Teams ($40.45/hr) 2                                          3040                 122,974
        PERSONNEL SUBTOTAL                                                                                     $ 2,145,020
        OTHER PROJECT EXPENSES
        A irborne Camera System (usage only):
          HawkEye II/III Sensor Units: 27 months; $8,222 per month                                                   222,000
          Image Processing Units: 27 months; $788 per month                                                            2 1,264
          Airborne Data Links: 32 months; $216 per month                                                                5,826
          Airborne User Control Station: 27 months; $73 per month                                                       1,958
        Hawkeye III: components and costs                                                                            299,000
        Hourly Flight Costs: 200 hrs/month per aircraft, $ 187 per hour (3-4 aircrafts in orbit)                     786,399
        Hangars                                                                                                         9,450
        Airport Office                                                                                                  9,000
        Facilities Operational Costs: office rent, parking, utilities, supplies                                        95, 100
        Delivery Disk Drives: Uber package delivery disk drives                                                         5,250
        Facilities Setup: modifications/upgrades, security cameras, furniture                                          17,700
        Analyst Stations: server disk drives and 10 workstations at $ 1,000 each                                       20,800
        Switches and IT Equipment: projectors and screens, data links, and printers                                     8,900


1
    Hourly amounts representfi1/ly loaded p ersonnel rates inclusive of28%fringe.
2 Release o/jimdingfor Public Awareness personnel and support materials is contingent upon review and approval of BPD writ/en confirmation

to proceed with a wrillen plan/or Grantee's Public Awareness activities.
      Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 29 of 33



 Public Awareness Support Materials 2                                        43 ,000
 OTHER EXPENSES SUBTOTAL                                               $ 1,545,647

._IT_O_T_A_L_F_U_N_D_IN_G_RE_Q_U_E_ST_ _ _ _ _ _ _ _ _ _ _ _ ___.I I   $   3,690,667   I
        Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 30 of 33
                                                                                              Final

                                         Exhibit C
                          Independent Evaluation of the Pilot Project

Arnold Ventures intends to provide grants to the following Independent Evaluators to objectively
evaluate the Pilot Project, subject to mutual agreement of Arnold Ventures and such Independent
Evaluators as to grant terms and conditions and the Independent Evaluators' compliance with
those terms and conditions. Arnold Ventures may adjust or supplement these evaluations as
needed to objectively assess the Pilot Project.

Contractor will provide full support to the Independent Evaluators and their efforts. Contractor
shall provide the Independent Evaluators with access to personnel, offices, documentation, and
information as are reasonably required for the Independent Evaluators to conduct the
evaluations. Contractor will promptly execute any necessary data sharing and confidentiality
agreements with the Independent Evaluators and provide all data requested by the Independent
Evaluators as needed to conduct their evaluations.

BPD Support: BPD will provide full support to the Independent Evaluators. BPD shall provide
the Independent Evaluators with access to personnel, offices, documentation, and information as
are reasonably required for the Independent Evaluators to conduct the evaluations. BPD will
promptly execute any necessary data sharing and confidentiality agreements with the
Independent Evaluators and provide all data requested by the Independent Evaluators as needed
to conduct their evaluations, subject to compliance with BPD policies and in accordance with
applicable law.

Evaluation of the Causal Impact of Technology on Police Activity and Crime, RAND
        Corporation, Estimated Grant of $900,000
RAND proposes to conduct a mixed method evaluation of the Pilot Project that evaluates how
often the Pilot Project is accessed and used by criminal investigators, how often the information
provided by the Pilot Project provides evidence that is useful to the investigator, and how the
Pilot Project affects crime rates, clearance rates, and prosecution success in Baltimore.

RAND's evaluation is designed to answer three primary questions:
  1. What did the Pilot Project consist of, and how was it implemented in practice?
  2. How often were Pilot Project data available and useful for target crimes that occurred
     during coverage periods?
  3. Did the Pilot Project produce improved policing outcomes as measured by increased
     clearance rates and reduced crime rates for targeted crimes?

To answer the three primary research questions, the proposed evaluation includes five
complementary tasks:
   1. a detailed description of the Pilot Project as implemented to understand key aspects of the
      Pilot Project and how it may have changed over time;
   2. an audit examining the frequency with which the Pilot Project delivers useable
      surveillance data for targeted crimes committed during coverage periods to understand
      the extent to which data were available and used by police investigators;




                                                26
        Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 31 of 33

                                                                                                 Final

    3. a detective survey of Baltimore Police Department (BPD) investigators inquiring about
       their assessment of the Pilot Project, the value it provides in solving crimes, and how it
       could be improved;
    4. a causal analysis of the effects of the Pilot Project on crime, arrests, clearance rates, and
       prosecutions to understand the extent to which it is leading to intended benefits over the
       short and longer term; and
    5. coordination with the other research partners - University of Baltimore and the New
       York University Law school - who are executing complementary evaluation efforts.

Two primary research products will result from the evaluation, as well as ongoing crime trend
reporting to BPD. The research team will produce in interim report shortly after the Pilot ends, to
provide BPD and the public with initial data and evidence on the possible value of the Pilot
Project as a crime solving tool. The second and final report would describe the Pilot Project' s
effects on crime and clearance rates in Baltimore and would be completed by spring 2022.

Assessment of Technology on Resident Perceptions, University of Baltimore, Estimated
      Grant of $175,000

To understand whether and the extent to which the AIR technology is related to residents'
perceptions, the Schaefer Center for Public Policy is proposing to conduct two waves of
residents surveys in a sample of Baltimore neighborhoods. The proposed research is intended to
complement the larger effort to evaluate the Pilot Project. Specifically, the research is designed
to answer the following research questions:
    1. What are residents' perceptions of their neighborhood conditions, police and police
       legitimacy, and the effectiveness of the program over a period of sustained
       implementation of the Pilot Project?
    2. What are residents' perceptions of the effectiveness of program over a period of sustained
       implementation?
    3. How do attitudes about police legitimacy and effectiveness relate to perceptions of the
       technology?
    4. What are residents ' concerns about the technology and how are those concerns addressed
       by the police department?

The Schaefer Center's proposed methodology includes: documentation of the questions raised by
community members during BPD's planned community meetings and two waves of surveys with
residents living in neighborhoods most expected to benefit from the Pilot Project (e.g., residents
in neighborhoods with high concentrations of crime and poverty). The Schaefer Center will
produce an interim report on its documentation of the community survey meetings and a final
report on the findings of the community survey data by spring 2021.

Civil Rights and Civil Liberties Evaluation of the Pilot Project, Policing Project at New
York University School of Law, Estimated Grant of $80,000

The Policing Project proposes to conduct a civil rights and civil liberties audit of the Pilot Project
in Baltimore. The audit will:




                                                 27
       Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 32 of 33
                                                                                           Final

   1. Gather information by reviewing documents about the technology and operations,
      attending the various community meetings organized by the police department and the
      Contractor, and conducting interviews with the Contractor, BPD, and select civil liberties
      and civil rights leaders in Baltimore;
   2. Examine how BPD is using the technology's data and assistance and integrating the
      technology into operations;
   3. Evaluate potential civil rights and civil liberties concerns, such as disparate racial
      impacts, privacy concerns, constitutional risks, evidentiary and trial risk, and risk of
      increased criminalization; and
   4. Make recommendations for possible improvements to the technology partner and BPD.

Based on previous experience conducting similar audits of technology for police departments,
the recommendations to BPD and the technology partner will focus on the technological design,
internal corporate operations, and use of the technology by BPD. The Policing Project team will
then work closely with Contractor and BPD to implement those changes. The project will
complement the other research activities and conclude in early 2021.




                                              28
       Case 1:20-cv-00929-RDB Document 40-2 Filed 08/12/20 Page 33 of 33
                                                                                                  Final

                                        Exhibit D
           Independent Verification and Validation ("IV & V") of the Pilot Project


The Abell Foundation, Inc. ("Abell") intends to provide funding support to an IV &V firm to
verify that the aerial imagery is used solely for the limited purposes intended under the Pilot
Program, subject to mutual agreement of Abell and such IV&V firm as to grant terms and
conditions and the IV&V firm's compliance with those terms and conditions.

Contractor will provide full support to the IV &V firm and its efforts. Contractor shall provide
the IV& V firm and its personnel with access to personnel, offices, documentation, and
information as are reasonably required to conduct the verification and validation. Contractor will
promptly execute any necessary data sharing agreements with the IV &V firm and provide all
data requested by the IV &V firm as needed to conduct their evaluations.

BPD Support: BPD will provide full support to the IV &V firm. BPD shall provide the
Independent Evaluators with access to personnel, offices, documentation, and information as are
reasonably required for the IV &V firm to conduct the evaluations. BPD will promptly execute
any necessary data sharing agreements with the IV & V firm and provide all data requested by the
IV&V firm as needed to conduct their evaluations, subject to compliance with BPD policies and
in accordance with applicable law.

The IV &V firm will provide periodic to BPD, the Contractor, the Independent Evaluators and
also make certain reports publicly available.




                                                29
